Exhibit 10.2

[image_002.jpg]

 

 

August 14, 2012

 

Dr. William A. Carter

Chairman and CEO

Hemispherx Biopharma, Inc.

JFK Boulevard

Suite 660

Philadelphia, Pa 19103

 

 

Re: Specialty Distributor Purchase and Service Agreement between Hemispherx,
Biopharma, Inc and Bio Ridge Pharma, LLC.

 

Dear Dr. Carter,

 

Bio Ridge Pharma would like to request an extension to the above mentioned
contract through August 14, 2013 subject to the same terms and conditions
currently in place.

 

Please sign this acceptance letter as acknowledgment of the extension and return
to my attention via fax or e-mail. I can be reached at 973-564-8004 if you have
any questions or concerns.

 

Regards,

 



        /s/ Robert Anderson       Robert Anderson       CFO       Bio Ridge
Pharma, LLC       Phone: 973-564-8004       Fax: 973-564-8010                  
        Accepted:               /s/ William A. Carter       William A. Carter,
M.D.       Chief Executive Offer       Hemispherx BioPharma, Inc       August
14, 2012  

 

 

1





 

 